DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-12 of copending Application No. 17/379494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the immediate application and the copending application claim:
An independent suspension system of a vehicle, comprising: 
a steering unit configured to be controlled to adjust a steering angle of a wheel; 
a shock absorber engaged with the wheel in order to absorb external impacts applied to the wheel, the shock absorber comprising a first shock absorber and a second shock absorber, each of the first shock absorber and the second shock absorber arranged in a forward-rearward direction on opposite side surfaces of the wheel, respectively; and 
a link unit disposed between the shock absorber and the steering unit, the link unit being configured to vary a distance between the wheel and the steering unit, wherein the link unit comprises: 
a first upper arm disposed between the first shock absorber and the steering unit; 
a second upper arm disposed between the second shock absorber and the steering unit; and 
a ground clearance adjustment unit engaged with the first upper arm and the second upper arm, the ground clearance adjustment unit configured to vary a distance between the first upper arm and the second upper arm while varying the distance between the wheel and the steering unit at the same time;
wherein the steering unit is configured to be controlled such that the steering angle to be applied to the wheel is set by a steering input part located at a vehicle body of the vehicle;
wherein, when the first upper arm and the second upper arm become closer to each other with respect to ends of the first upper arm and the second upper arm, respectively, that are engaged with the steering unit, a distance between the steering unit and the wheel becomes larger;
wherein, when the first upper arm and the second upper arm become farther away from each other with respect to ends of the first upper arm and the second upper arm, respectively, that are engaged with the steering unit, a distance between the steering unit and the wheel becomes smaller;
wherein the steering input part comprises: a gear unit connected to a motor gear of a driving part of the motor; 
wherein the gear unit includes a worm gear or a pinion gear; and
wherein the first shock absorber and the second shock absorber are connected to each other at a center of the wheel, and wherein each of the first shock absorber and the second shock absorber includes a set of arms symmetrically located at the opposite sides of the wheel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, and 12 of copending Application No. 17/379494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the immediate application and the copending application claim:
An independent suspension system of a vehicle, comprising: 
a steering unit configured to be controlled to adjust a steering angle of a wheel; 
a shock absorber engaged with the wheel in order to absorb external impacts applied to the wheel, the shock absorber comprising a first shock absorber and a second shock absorber, each of the first shock absorber and the second shock absorber arranged in a forward-rearward direction on opposite side surfaces of the wheel, respectively; and 
a link unit disposed between the shock absorber and the steering unit, the link unit being configured to vary a distance between the wheel and the steering unit, wherein the link unit comprises: 
a first upper arm disposed between the first shock absorber and the steering unit; 
a second upper arm disposed between the second shock absorber and the steering unit; and 
a ground clearance adjustment unit engaged with the first upper arm and the second upper arm, the ground clearance adjustment unit configured to vary a distance between the first upper arm and the second upper arm while varying the distance between the wheel and the steering unit at the same time;
wherein the steering unit is configured to be controlled such that the steering angle to be applied to the wheel is set by a steering input part located at a vehicle body of the vehicle;
wherein the ground clearance adjustment unit comprises: 
a first fixing bracket extending through an opening in the first upper arm; 
a second fixing bracket extending through an opening in the second upper arm; 
a spindle part disposed between the first fixing bracket and the second fixing bracket to adjust a distance between the first fixing bracket and the second fixing bracket; 
a driving unit engaged with the spindle part to provide a driving force to the spindle part so as to vary the distance between the first fixing bracket and the second fixing bracket; and 
a gear part disposed between the driving unit and the spindle part and configured to move the spindle part in a height direction using the driving force of the driving unit;
wherein the gear part is engaged with a gear of the driving unit to apply a rotational force of the driving unit to the spindle part while varying a distance between the gear part and a steering input part at the same time; 
further comprising a first protrusion disposed on the first fixing bracket, wherein the first upper arm has a first insertion hole, and wherein the first protrusion extends through the first insertion hole such that the first fixing bracket is rotatably engaged with the first upper arm; and
further comprising a second protrusion disposed on the second fixing bracket, wherein the second upper arm has a second insertion hole, and wherein the second protrusion extends through the second insertion hole such that the second fixing bracket is rotatably engaged with the second upper arm; 
wherein, when the first upper arm and the second upper arm become closer to each other with respect to ends of the first upper arm and the second upper arm, respectively, that are engaged with the steering unit, a distance between the steering unit and the wheel becomes larger; and
wherein, when the first upper arm and the second upper arm become farther away from each other with respect to ends of the first upper arm and the second upper arm, respectively, that are engaged with the steering unit, a distance between the steering unit and the wheel becomes smaller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        July 27, 2022